[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
A default has previously entered against the defendant. At the hearing in damages, the court finds that the plaintiff suffered damages in the sum of $3,518.92, together with interest of $1,055.68. Further, the court assesses against the defendant attorney's fees and costs in the sum of $2,050.62.
Therefore, judgment may enter for the plaintiff and against the defendant, R  B Automotive, LLC d/b/a Select Auto, as set out above.
Kremski, J.T.R.